Citation Nr: 0919436	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  04-44 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 
1981, and from April 1984 to March 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  


FINDINGS OF FACT

1.  Prior to September 26, 2003, even considering the 
Veteran's pain and corresponding functional impairment, his 
low back disability was not manifested by more than moderate 
limitation of motion of the lumbar spine.  

2.  Since September 26, 2003, the Veteran's service-connected 
chronic lumbosacral strain is not productive of severe 
limitation of motion of the thoracolumbar spine; forward 
flexion of the thoracolumbar spine that is 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.   

3.  November 12, 2003 VA spine examination revealed 
intermittent paresthesias (radiculopathy) of the left leg.  

4.  The Veteran's low back disability is not manifested by 
incapacitating episodes of intervertebral disc disease 
requiring bedrest prescribed by a physician, and is also not 
productive of bowel or bladder impairment at any time during 
the appeal period.  

5.  The Veteran's low back disability has not been productive 
of ankylosis or fracture at any time during the appeal 
period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior 
to September 26, 2003, for the orthopedic manifestations of 
the Veteran's lumbosacral strain disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.25, 4.71a, Diagnostic Codes 5003, 5285-5295 (as in 
effect from September 23, 2002 to September 26, 2003).

2.  The criteria for a rating in excess of 20 percent from 
September 26, 2003, for the orthopedic manifestations of the 
Veteran's lumbosacral strain disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.25, 4.71a, Diagnostic Codes 5003, 5285-5295 (as in effect 
from September 23, 2002 to September 26, 2003), and 
Diagnostic Codes 5003, 5235-5243 (2008).

3.  The criteria for a separate 10 percent rating, but not 
higher, for left lower extremity neuropathy have been met, 
effective from November 12, 2003.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, Diagnostic Code 
8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In a rating decision dated in May 2003 the RO continued the 
20 disability rating for low back strain.  The Veteran has 
appealed.  He asserts that his condition has worsened due to 
his job situation.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 
4.1, 4.2), but when, as here, service connection has been in 
effect for a number of years, the primary concern for the 
Board is the current level of disability.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  Thus, staged ratings may be assigned if the 
severity of the disability changes during the relevant rating 
period.  As discussed below, the evidence of record reflects 
that the Veteran's neurological symptoms in the left lower 
extremity warrant a separate compensable rating effective 
from the date of the VA spine examination on November 12, 
2003.  His other symptoms related to the low back have 
remained essentially constant.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. 4.6 (2008).  Use of 
terminology such as "severe" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

The regulations pertaining to evaluation of disabilities of 
the spine were amended during the pendency of the Veteran's 
appeal.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  However, under the old or 
the amended regulations, degenerative arthritis is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 (as in effect before 
and after September 2003).  

Diagnostic Code 5292 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the lumbar 
spine.  Slight limitation of motion of the lumbar spine was 
to be rated 10 percent disabling; moderate limitation of 
motion of the lumbar spine was to be rated 20 percent 
disabling; and severe limitation of lumbar motion was to be 
rated 40 percent disabling.  38 C.F.R. § 4.71a.

The new regulations, effective September 26, 2003, revised 
the schedular criteria for rating spine disabilities.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  Beginning 
September 26, 2003, a 20 percent evaluation is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; combined range of 
motion of the thoracolumbular spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is provided for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For VA 
compensation purposes, fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is 
provided for unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent evaluation may be 
assigned where there is evidence of unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2008) (the General Rating Formula for Diseases and Injuries 
of the Spine are used for conditions which result in symptoms 
such as pain (with or without radiation), stiffness, or 
aching of the area of the spine affected by residuals of 
injury or disease).  Any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5242, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is from 0 to 90 degrees, extension is 
from 0 to 30 degrees, left and right lateral flexion are from 
0 to 30 degrees, and left and right lateral rotation are from 
0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided are the maximum that can be used for calculation of 
the combined range of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (2).  

The schedule also includes criteria for evaluation of nerve 
injuries.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment and motor 
function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from 
neurological disorders is rated from 10 to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis 
of the peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 
8620 refers to neuritis of the sciatic nerve, and Diagnostic 
Code 8720 refers to neuralgia of the sciatic nerve.

The rating schedule also includes criteria for evaluating 
intervertebral disc disease.  Effective September 23, 2002, a 
20 percent rating was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; a rating of 40 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  Finally, a rating of 60 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002); codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (effective from September 23, 2002).  

Effective September 26, 2003, the rating criteria for 
intervertebral disc syndrome remained the same but a notation 
was added indicating that the disorder could be evaluated 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  See 68 Fed. Reg. 51454 (Aug. 27, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective 
from September 26, 2003). 

Effective September 26, 2003 a 20 percent disability rating 
is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
a rating of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  A rating of 60 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The 
criteria direct that intervertebral disc syndrome be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or under either the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in the higher evaluation.  

For purposes of evaluation under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment shall be evaluated 
on the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).

The schedule also provides for compensation for arthritis due 
to trauma and substantiated by x-ray findings.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  A 10 percent rating is 
appropriate upon x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, and a 20 
percent rating is appropriate upon x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran is entitled to the most favorable of the versions 
of a regulation that was revised during his appeal.  See 
VAOPGCPREC 7-2003.  However, the effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change.  VAOPGCPREC 
3-2000, 65 Fed. Reg. 33,421 (2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA medical records include October 2002 magnetic resonance 
imaging (MRI) of the lumbar spine that demonstrated 
desiccation at L3-4 with no herniation, bulge, or canal 
stenosis.  At L4-5 there was loss of height and a small left 
paracentral disc herniation which caused minimal ventral 
impression on the thecal sac.  At L5-S1 there was desiccation 
with no evidence of disc herniation or bulge.  There was no 
canal stenosis.  Impression was disc degeneration at L3-4, 
L4-5, and L5-S1 with an annular tear at L3-4 and L4-5.  A 
tiny left paracentral disc herniation at L4-5 which does not 
appear to be impinging upon the neural foramina.  

In March 2003 the Veteran was accorded a compensation and 
pension (C&P) spine examination.  During the examination the 
Veteran reported that he had pain in his low back and both 
legs and that he has back pain on coughing and sneezing.  He 
stated that he had flare ups brought on by activities 
frequently.  He reported that recently he played basketball 
and experienced pain which required a trip to the emergency 
room.  He stated that he had two episodes in the past year 
which he was totally incapacitated and required treatment in 
the emergency room.  He did not complain of weakness in his 
legs.  He stated that he used a transcutaneous electrical 
nerve stimulation (TENS) unit when he had flare-ups.  He 
stated that he was able to do lifting, pushing, and pulling 
of light weights.  Standing did not bother him and he felt 
that he could walk a city block if the surface was level.  He 
could not sit for more than one hour.  He reported pain in 
his back when he kneels, squats and stoops.  He could manage 
stairs without too much difficulty except during flare-ups.  
He stated that his sleep was occasionally disrupted and that 
he could not sleep in a prone position or in a supine 
position.  The Veteran worked as a warehouse manager.  He 
reported that he had not lost any work as a result of his 
lower back condition.  

Examination demonstrated that he could ambulate without limp, 
disrobe easily, could get on and off the examining table 
easily, and turn from side to side easily.  There was 
flattening of the lumbar lordosis and tenderness on palpation 
of the lower lumbar spinous processes and the associated 
paravertebral musculature bilaterally and both sacroiliac 
joints.  Physical examination revealed flexion to 50 degrees, 
extension to 0 degrees, left lateral flexion to 15 degrees, 
right lateral rotation to 15 degrees, left rotation to 20 
degrees, and right rotation to 20 degrees.  Neurological 
examination revealed no atrophy of either lower extremity.  
Straight leg raises were to 70 degrees bilaterally with back 
pain elicited.  There were no sensory or motor deficits of 
either lower extremity.  Deep tendon reflexes were present 
and symmetrical at +1.  The diagnosis was degenerative 
intervertebral disc disease of the lumbar spine without 
radiculopathy.  The examiner stated that the examination was 
conducted during a period of quiescent symptoms and the 
symptoms elicited were compatible with the diagnoses.  He 
opined that during flare-ups of symptoms, which occurred with 
varying frequency, the physical findings of the examination 
could be significantly different.  The Veteran did not 
exhibit any weakened movements excess fatigability or loss of 
coordination during the examination.  

VA medical records include a March 2003 emergency department 
note which showed complaints of low back pain.  He reported 
that he hyperextended his back while playing basketball.  
Physical examination revealed tenderness in the low back and 
has contracture of the paraspinal muscles in the lower back.  
He was able to stand and bend with some restriction.  There 
were no neurological deficits in the sense of sensitivity in 
the lower extremities.  Diagnosis was low back pain 
exacerbation secondary to hyperextension.  He was discharged 
in excellent condition with a prescription for Flexeril and 
Tylenol with codeine for pain.  

On November 12, 2003 the Veteran was accorded another C&P 
spine examination.  During the examination the Veteran 
reported that he had developed increasing pain of the lumbar 
spine and some intermittent parasthesias down the back of the 
left leg.  He also stated that he had decreased range of 
motion.  Physical examination found normal gait and station.  
Flexion was to 65 degrees, extension was to 10 degrees, right 
lateral flexion was to 15 degrees, and left lateral flexion 
was to 15 degrees.  Infrapatellar Achilles tendon reflexes on 
the left were 2/3 and on the right were 3/3.  Impression was 
degenerative disc disease of the lumbar spine, lumbar disc 
damage, intermittent radiculopathy of the left leg, and 
decreased range of motion on the lumbar spine.  The examiner 
opined that he had a moderate amount of physical impairment.  

VA medical records include an August 2004 progress note that 
showed the Veteran reported that his chronic back pain 
improved with his weight loss.  In March 2005 the Veteran 
reported that he exacerbated his back by shoveling.  In 
January 2007 the Veteran stated that he tried to pull start 
his new snow blower and reinjured his lower back.  He rated 
his pain as 12 out of 10 mostly on the right side.  He also 
described slight tingling extending down into his legs.  He 
denied weakness, saddle type anesthesia, or urinary or fecal 
incontinence.  He also denied pain in the upper back with no 
specific pain in the lower extremities.  Examination revealed 
paraspinal muscle tenderness of the right side.  There was no 
sacroiliac joint tenderness, no bony deformities, or bony 
tenderness of the lumbar spine.  He had light touch sensation 
to L4-L5 and L5-S1 nerve distributions intact.  The physician 
opined that the Veteran's pain was related to an exacerbation 
of his chronic back with possible new muscle spasm.  He was 
given a note to be released from work for a period of three 
days.  

A rehabilitation consultation note dated in February 2007 
showed the Veteran reported his baseline pain of 8/10 in the 
lower back.  During the consultation he described his pain as 
constant and achy with some radiation to his lower 
extremities bilaterally.  Back inspection did not show 
atrophy, fasciculations, or spasms of the back.  There was a 
point of tenderness at the sacroiliac joint bilaterally.  
There was no sensory loss to light touch in the lower 
extremities.  Deep tendon reflexes at the patella were +1 
bilaterally, Farber was negative, and straight leg raising 
was negative bilaterally.  Diagnosis was chronic low back 
pain with exacerbation due to injury secondary to pulling a 
snow blower.  A March 2007 MRI revealed small to moderate 
central and right paramedian disc protrusion at L3-L4 and 
mild degenerative change fro L4-S1.

In an August 2007 emergency department note the Veteran 
reported involvement in an automobile accident.  Physical 
examination revealed tenderness in the paraspinal region near 
L4-5, L5-S1 and paraspinal muscle spasm.  Straight leg 
raising was negative on the right and positive on the left 
side.  Neurological examination did not reveal any focal 
neurological deficit.  The plantars and ankle reflexes were 
2+ in both lower extremities.  Sensation and reflexes were 
also normal.  X-rays did not reveal any evidence of fracture 
or dislocation.  He had joint space loss at L3-4 but the 
spine curvature was maintained.  An April 2008 note from a 
private physician ordered the Veteran to work on light duty 
for two weeks before he could return to normal job duties.

In October 2008 the Veteran was accorded another C&P spine 
examination.  During the examination the Veteran reported 
that his back pain has increased over time.  He further 
stated that he was less able to do activities, cold weather 
increased the amount of pain he experienced, and the pain was 
on the left side.  He reported that he had two incapacitating 
episodes of back pain in the last year, in February and 
October.  He was kept out of work several days each time.  
The Veteran was able to attend to his activities of daily 
living without assistance.  He was unable to tie his shoes at 
the end of each day.  He was unable to sleep on his back or 
stomach.  He could ascend or descend one flight of stairs.  
The Veteran was able to lift, pull, push and carry light 
weight of less than 10 pounds without increased back pain.  
He could drive a car for 20 minutes and he can sit for 35-40 
minutes.  He could squat or kneel but had difficulty with 
returning to a standing position.  He denied any bowel or 
bladder dysfunction.  He worked in the supply department 
doing inventory and computer work.  He walked at work and 
coached football.

Physical examination found the spine to be normal on 
inspection.  There was tenderness on palpation of the 
paraspinal musculature.  There was no evidence of paralumbar 
muscle spasm.  There was tenderness on palpation of the left 
sacroiliac joint.  Neurological examination found straight 
leg raises on the right to 50 degrees and on the left to 25 
degrees.  Deep tendon reflexes could not be elicited at the 
knees.  Subjective sensory deficit with monofilament testing 
showed a slight decrease in sensation on the left.  Range of 
lumbar motion revealed flexion to 50 degrees, extension to 10 
degrees, left and right lateral flexion to 10 degrees, and 
bilateral rotation to 30 degrees without complaints of 
increasing pain.  Testing for weakness and fatigability with 
repetitive flexion and extension showed no change.  Pain 
increased and showed change in range of motion.  The examiner 
noted an August 2007 x-ray which showed suspected early 
degenerative joint disease at L5-S1.  There was no evidence 
of old fracture, deformity, spondylolisthesis, spondylosis, 
or sacroiliitis.  Diagnosis was early degenerative joint 
disease at L5-S1.  


Analysis

With respect to the Veteran's entitlement to an increased 
rating, the Board is mindful of the fact that it will be 
necessary to consider former Diagnostic Codes 5292 and 5295, 
in addition to the criteria arising out of revisions to the 
Codes relating to spine disabilities effective in and after 
September 2002.

As stated before, the Veteran's lumbosacral strain disability 
has been evaluated under the provisions of former Diagnostic 
Codes 5292 throughout the appeal period.  With respect to 
these criteria, March 2003 examination revealed flexion at 50 
degrees, at the time of November 2003 VA examination, it was 
to 65 degrees, and at the time of October 2008 VA 
examination, it was to 65 degrees with pain beginning a 50 
degrees.  However, the Board does not find that these Codes 
provide any basis to award a rating higher than 20 percent.  
More specifically, flexion has never been shown to be less 
than 50 degrees and has actually been as much as 65 degrees 
without pain, which is not consistent with even moderate 
limitation of lumbar motion, and this degree of motion more 
than offsets any additional limitation of extension, lateral 
bending, or rotation that may be considered beyond moderate.  
Thus, the Board does not find that the Veteran's limitation 
of lumbar motion is consistent with severe limitation of 
lumbar motion or enough findings of severe lumbosacral strain 
to warrant a higher rating under former Diagnostic Codes 5292 
or 5295. The Board also finds that there is no additional 
uncompensated limited motion that could provide a basis for a 
higher rating based on pain pursuant to 38 C.F.R. §§ 4.40, 
4.45 (2008).  Indeed, with flexion demonstrated to as much as 
65 degrees, pain would already be contemplated in the 
currently assigned 20 percent rating.

The Board further notes that the next higher and maximum 
rating of 40 percent under former Diagnostic Code 5295 
requires severe symptoms with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, and while there is some 
evidence of loss of lateral motion and diagnostic evidence of 
degenerative changes in the lumbar spine, the Board does not 
find that this alone is sufficient to warrant a 40 percent 
rating under former Diagnostic Code 5295.  

Having established that the Veteran is not entitled to more 
than a 20 percent evaluation under former Diagnostic Codes 
5292 and 5295, the Board will further examine whether any of 
the recent revisions to the rating criteria for the spine 
will entitle the Veteran to a higher rating.  Those criteria 
rate intervertebral disc syndrome either on the basis of 
incapacitating episodes or by combining chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Here, the Board finds that there is no medical 
evidence of incapacitating episodes that have been shown to 
require periods of bed rest prescribed and treated by a 
physician, and even if the Board were to conclude that the 
Veteran's most recent incapacitating episodes were prescribed 
by a physician, they are not of sufficient duration to 
entitle him to a rating in excess of 20 percent.  Thus, the 
Veteran's orthopedic disability may be assessed at 20 percent 
based on limitation of motion that is mechanical in nature.  

However, as a result of a finding of intermittent 
paresthesias (radiculopathy) of the left leg on examination 
on November 12, 2003, the Board will give the Veteran the 
benefit of the doubt, and find that he is entitlement to a 
separate 10 percent rating for mild left lower extremity 
neuropathy under DC 8520, effective from the date of the VA 
examination which noted such findings on November 12, 2003.  
In view of the lack of additional clinical findings, the 
evidence is against a higher rating for left lower extremity 
neuropathy under DC 8520 or a separate compensable rating for 
right lower extremity neuropathy.

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, a higher rating for the Veteran's orthopedic or 
neurological disability would still not be warranted.  More 
specifically, based on the Board's review of these criteria, 
thoracolumbar motion is not limited to 30 degrees or less, 
and while a higher rating would be permitted for ankylosis of 
the lumbar spine, ankylosis of the entire thoracolumbar spine 
is not indicated.  Moreover, intervertebral disc syndrome is 
now rated by the higher evaluation of a combination of 
orthopedic disability with other service-connected 
disabilities or a combination of incapacitating episodes and 
other service-connected disabilities, and the Board finds 
that for the same reasons noted above, a higher rating would 
not be warranted based on incapacitating episodes or the 
Veteran's orthopedic disability, and the Veteran's left lower 
extremity disability is fully contemplated by the newly 
assigned 10 percent rating.

Finally, the Board notes since arthritis is also rated based 
on loss of motion of the involved joint, the Codes for 
arthritis would not provide any basis for a higher rating for 
the Veteran's service-connected lumbar spine disability.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.


Extraschedular Consideration

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  In a recent case, 
the Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

While the Veteran's service-connected disabilities do cause 
impairment in chores and exercise, such impairment has not 
resulted in marked interference with his earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, nor has it necessitated frequent periods 
of hospitalization.  The Board notes that the Veteran works 
full time.  The Board therefore finds that the impairment 
resulting from the Veteran's chronic lumbosacral strain is 
appropriately compensated by the currently assigned schedular 
ratings.  Referral by the RO to the Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
thus not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

In summary, for all of the foregoing reasons, the Board finds 
that a preponderance of the evidence is against entitlement 
to a rating in excess of 20 percent for chronic lumbosacral 
strain, but that the evidence supports a separate 10 percent 
rating for left lower extremity neuropathy.


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In a recently issued decision the Court also held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id. 

Letters from the RO dated in January 2003 and May 2007 did 
not fully satisfy the duty to notify provisions.  While the 
Veteran was informed of the evidence needed to substantiate 
his claim for a higher rating and of the evidence that VA 
would obtain and of the evidence that he should submit, or 
request assistance in obtaining, from VA, the specific 
requirements set forth in Vazquez were not satisfied.  

To the extent there was any notice error with regard to the 
claim for service connection, the presumption of any 
prejudice is overcome in this case.  Based on the notices 
that were provided by VA, the Veteran is reasonably expected 
to understand what is required to substantiate his claim.  
Upon receipt of the Veteran's request for an increased rating 
he was accorded a C&P examination, the report of which is of 
record, and with respect to the reports from examination in 
March 2003 and October 2008, the Veteran comments on how his 
symptoms interfere with his daily activities and occupation.  
In addition, the rating decision and statement of the case, 
which indicated the reasons for denying the claims, in 
conjunction with the notice of the applicable criteria for 
service connection that were set forth in the statement of 
the case provided the Veteran with notice such that he is 
reasonably expected to understand the evidence necessary to 
substantiate his claim.  The record also reflects that he 
subsequently submitted additional evidence which showed he 
was placed on light duty at work for two weeks.  

The Board further finds that all necessary development has 
been accomplished.  See Bernard, 4 Vet. App. 384.  Service 
treatment records and private treatment records have been 
obtained and associated with the claims file.  The Veteran 
was afforded VA spine examinations, the reports of which are 
of record.  In this regard, although the Veteran's 
representative has complained about the adequacy of the most 
recent examination, the Board's review of the examination 
reflects that it is very comprehensive and that findings with 
respect to limitation of flexion are consistent with medical 
findings demonstrated at the time of previous examination.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  Accordingly, the Board concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the Veteran under Bernard, 4 Vet. App. 384.


ORDER

A disability rating in excess of 20 percent for chronic 
lumbosacral strain is denied.

Entitlement to a separate 10 percent rating, but not greater, 
for left lower extremity neuropathy, effective from November 
12, 2003, is granted, subject to the statutes and regulations 
governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


